Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on December 7, 2020 for patent application 16/667,257 filed on October 29, 2019.


Claims 21-41 are pending.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/828,706, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 The claims of the instant application require elements concerning both fingerprints and watermarks. However, in the prior-filed application, these elements are limited to different, separate embodiments. For example, para. [0005]-[0030] of 13/828,706 disclose a plurality of embodiments, but none of these embodiments include both fingerprints and watermarks.
Accordingly, claims 21-41 are not entitled to the benefit of the prior application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 29, 31-35 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuster (Pub. No.: US 2012/0315014) in view of Kulas (Pub. No.: US 2009/0092374) and Levy et al. (Pub. No.: US 2002/0162118).
Regarding claim 21, Shuster discloses a device for navigation, creation or modification of tags associated with a content, the device comprising: an information extraction component, comprising: a fingerprint computation unit in communication with a fingerprint database and configured to compute fingerprints from the content, the fingerprint computation unit implemented at least partially in hardware (paras. [0028] and [0032]); a processor; and a memory comprising instructions stored thereon, the instructions upon executed by the processor configuring the device to: receive the content (Fig. 1, element 11, para. [0032]); compute a fingerprint using at least a portion of a first segment of the content (Fig. 1, element 13, para. [0032]); obtain content identification information and a time code value associated with the at least a portion of the first segment of the content (Fig. 1, element 19, para. [0032]; Fig. 2c, element 23 and “Link Notifier,” para. [0050]). 
Shuster does not disclose wherein the device is configured to transmit a request to a tag server for acquiring one or more tags based on the content identification information and the time code obtained based on the fingerprint; receive the one or more tags from the tag server, wherein the one or more tags are persistently associated with one or more segments of the content that span a plurality of temporal sections. However, in analogous art, Kulas discloses that “[a] first identification method uses an identification (ID) value. A video source (e.g., video file, stream, channel, torrent, etc.) can include an ID value as part of its file contents. In FIG. 12, video source 422 is shown having ID value 424. The ID value is then used by synchronize function 444 to generate request 446 to a system such as tag server 430. tag identification function 432 within tag server 430 identifies tag dataset 434 as being associated with video source 422. This can be by using ID value matching via a table, index, pointer, another ID value in tag dataset 434, or by using any other suitable association mechanism to identify tag dataset 434 as being associated with ID 424 and, hence, video source 422 (para. [0029]),” wherein tags are tied to certain times in the programming (Figs. 12 and 13, paras. 
Neither Shuster nor Kulas disclose a watermark extractor configured to extract one or more messages from the content; the watermark extractor implemented at least partially in hardware; nor does the combination disclose wherein the device is configured to extract a watermark message from the content, the watermark message including identifier and timing information; and automatically provide one or more presentations upon extraction of the watermark message including the identifier and the timing information. However, in analogous art, Levy discloses “[a] watermark detector [that] extracts data relating to both the content identifier and the time identifier. The database then uses the content identifier as an index to isolate a set of possible interactive data. The time identifier is used as an index to narrow down the isolated set to the specific, related time segment (para. [0100]),” wherein “a TV program includes a pizza commercial. The watermark detector extracts a corresponding watermark identifier (e.g., the content identifier), and the STB 102 forwards the identifier to router 104. Router 104 queries database 106 to find corresponding interactive data. In this 
Regarding claim 22, the combination of Shuster, Kulas and Levy discloses the device of claim 21, and further discloses wherein the one or more tags enables identification of one or more time points in a timeline of the content (Kulas, Fig. 13, elements 462-468, para. [0161]. This claim is rejected on the same grounds as claim 21.).
Regarding claim 23, the combination of Shuster, Kulas and Levy discloses the device of claim 21, and further discloses wherein the extracted watermark message is associated with a particular time code within a timeline of the content (Levy, Fig. 13, para. [0081]. This claim is rejected on the same grounds as claim 21.).
the device of claim 21, and further discloses wherein the instructions upon executed by the processor configures the device to obtain the content identification information and the time code value by transmitting the computed fingerprint to a fingerprint database (Shuster, Fig. 1, element 15, para. [0032]), wherein the fingerprint database comprises stored fingerprints and associated content identification information for a plurality of contents to allow determination of the content identification information and the time code by comparing the computed fingerprint with the stored fingerprints (Shuster, Fig. 1, elements 17 and 19, para. [0032]).
Regarding claim 25, the combination of Shuster, Kulas and Levy discloses the device of claim 21, and further discloses wherein each of the one or more tags includes one or more of the following: a tag category field; a name of an author associated with the tag; an identifier field; or a privacy field (Kulas, paras. [0060] (categories); Fig. 13, para. [0163] (author). This claim is rejected on the same grounds as claim 21.).
Regarding claim 29, the combination of Shuster, Kulas and Levy discloses the device of claim 21, and further discloses wherein the one or more presentations includes an interactive opportunity presented in synchronization with the content for allowing a user of the device to provide an input based on the interactive opportunity (Levy, para. [0050]. This claim is rejected on the same grounds as claim 21.).
Regarding claim 31, Shuster discloses a non-transitory computer medium including instructions stored thereupon, the instructions being executable to by a processor and comprising: program code for receiving a content on an electronic device that is configured to present the content on a screen of the electronic device (Fig. 3, element 21, para. [0097]); program code for obtaining one or more fingerprints from the content that is being received at the electronic device (Fig. 1, elements 11 and 13, para. [0032]); program code for communicating with a fingerprint database to transmit the fingerprints information obtained based on computing the one or more fingerprints to the fingerprint database, and to receive information associated with the content from the fingerprint database (Fig. 1, element 19, para. [0032]; Fig. 2c, element 23 and “Link Notifier,” para. [0050]); program code for computing a first fingerprint using at least a portion of a first segment of the content that is being received at the electronic device (Fig. 1, elements 11 and 13, para. [0032]); program code for obtaining content identification information and a time code value associated with the at least a portion of the first segment of the content by transmitting the computed first fingerprint to the fingerprint database (Fig. 1, element 15, para. [0032]; Fig. 2c, element 23 and “Link Notifier,” para. [0050]), wherein the fingerprint database comprises stored fingerprints and associated content identification information for a plurality of contents to allow determination of the content identification information and the time code by comparing the computed fingerprint with the stored fingerprints (Shuster, Fig. 1, elements 17 and 19, para. [0032]).
Shuster does not disclose program code for transmitting a request to a tag server for acquiring one or more tags based on the content identification information and the time code obtained based on the first fingerprint; program code for receiving the one or more tags from the tag server, wherein the one or more tags are persistently associated with one or more segments of the content that span a plurality of temporal sections. However, in analogous art, Kulas discloses that “[a] first identification method uses an identification (ID) value. A video source (e.g., video file, stream, channel, torrent, etc.) can include an ID value as 
Neither Shuster nor Kulas disclose program code for extracting one or more messages from a content that is being received at the electronic device; program code for extracting a first watermark message from the content that is being received at the electronic device, the watermark message including identifier and timing information; and program code for automatically providing one or more presentations upon extraction of the watermark message including the identifier and the timing information. However, in analogous art, Levy 
Regarding claim 32, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 31, and further discloses wherein the one or more tags enables identification of one or more time points in a timeline of the content (Kulas, Fig. 13, elements 462-468, para. [0161]. This claim is rejected on the same grounds as claim 31.).
Regarding claim 33, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 31, and further discloses wherein the extracted first watermark message is associated with a particular time code within a timeline of the content (Levy, Fig. 13, para. [0081]. This claim is rejected on the same grounds as claim 31.).
Regarding claim 34, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 31, and further discloses wherein each of the one or more tags includes one or more of the following: a tag category field; a name of an author associated with the tag; an identifier field; or a privacy field (Kulas, paras. [0060] (categories); Fig. 13, para. [0163] (author). This claim is rejected on the same grounds as claim 21.).
Regarding claim 35, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 31, and further discloses wherein a start of play of the one or more presentations is determined based on a first time code associated with the extracted first watermark (Levy, para. [0050]).
Regarding claim 39, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 31, and further discloses wherein the one or more presentations includes an interactive opportunity presented in synchronization with the content for allowing a user of the device to provide an input based on the interactive opportunity (Levy, para. [0050]. This claim is rejected on the same grounds as claim 21.).


Claims 26 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuster (Pub. No.: US 2012/0315014) in view of Kulas (Pub. No.: US 2009/0092374) and Levy et al. (Pub. No.: US 2002/0162118), and further in view of Roberts et al. (Pub. No.: US 2011/0093909).
Regarding claim 26, the combination of Shuster, Kulas and Levy discloses the device of claim 21, but does not explicitly disclose wherein the instructions upon executed by the processor further configures the device to present the one or more tags on a graphical user interface as one or more corresponding icons that are superimposed on a timeline of the content. However, in analogous art, Roberts discloses displaying a timeline which can reflect the entire duration of a media program playing at a user's media device, wherein said timeline can include comment icons representative of comments which have been inserted at various points in the timeline (Fig. 6, elements 601, 602, 604, 606 and 608, paras. [0041] and [0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster, Kulas and Levy to allow for the device to present the one or more tags on a graphical user interface as one or more corresponding icons that are superimposed on a timeline of the content. This would have produced predictable and desirable results, in that it would allow for users to more intuitively see when comments related to the programming were made in relation to the overall program, which could increase user satisfaction with the system.
Regarding claim 36, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 31, but does not explicitly disclose further comprising program code for presenting the one or more tags on a graphical user interface as one or more corresponding icons that are superimposed on a timeline of the content. However, in analogous art, Roberts discloses displaying a timeline which can reflect the entire duration of a .


Claims 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuster (Pub. No.: US 2012/0315014) in view of Kulas (Pub. No.: US 2009/0092374) and Levy et al. (Pub. No.: US 2002/0162118), and further in view of Roberts et al. (Pub. No.: US 2011/0093909) and Seligmann et al. (Pub. No.: US 2011/0078173).
Regarding claim 27, the combination as stated above discloses the device of claim 26, but does not explicitly disclose wherein at least one icon is connected to at least another icon using a connection that is representative of a link between the at least one icon and the at least another icon. However, in analogous art, Seligmann discloses that in a social network view of the relationships between various icons, lines can connect icons when said icons have a relationship (i.e. a link) with each other (Figs. 4-8, paras. [0123]-[0140]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above art to allow for at least one icon to be connected to at least another icon using a connection 
Regarding claim 37, the combination as stated above discloses the non-transitory computer medium of claim 36, but does not explicitly disclose wherein at least one icon is connected to at least another icon using a connection that is representative of a link between the at least one icon and the at least another icon. However, in analogous art, Seligmann discloses that in a social network view of the relationships between various icons, lines can connect icons when said icons have a relationship (i.e. a link) with each other (Figs. 4-8, paras. [0123]-[0140]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above art to allow for at least one icon to be connected to at least another icon using a connection that is representative of a link between the at least one icon and the at least another icon. This would have produced predictable and desirable results, in that it would allow for users to see which comments were made by the same person, which could give users a more intuitive understanding of who was commenting and how often, which could increase user satisfaction with the system.


Claims 28 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuster (Pub. No.: US 2012/0315014) in view of Kulas (Pub. No.: US 2009/0092374) and .
Regarding claim 28, the combination of Shuster, Kulas and Levy discloses the device of claim 21, and further discloses wherein each of the one or more tags comprises a header section (Kulas, Fig. 4, element 102, para. [0079]), but it could be argued that Kulas does not explicitly disclose wherein the header section includes a tag address that uniquely identifies each tag. However, in analogous art, Wu discloses that a metadata portion of a transmission can include a header portion having information such as index, sync, control and transfer that associates the metadata content with a particular broadcast, and a control portion that including a serial number enabling reassembly of content and an indication that extended information is to follow, i.e., additional content including the OS, AD, hyperlink and auxiliary data inputs is to be provided (Fig. 20B, para. [0088]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster, Kulas and Levy to allow for the header of Kulas to include a tag address that uniquely identifies each tag. This would have produced predictable and desirable results, in that it would allow for the additional content to be sent in a manner well-known in the art at the time of the invention; i.e. by using well-known transport protocols containing the information necessary to properly deliver and process the additional content.
Regarding claim 38, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 31, and further discloses wherein each of the one or more tags comprises a header section (Kulas, Fig. 4, element 102, para. [0079]), but it could be argued that Kulas does not explicitly disclose wherein the header section that includes a tag address that uniquely identifies each tag. However, in analogous art, Wu discloses that a metadata portion of a transmission can include a header portion having information such as index, sync, control and transfer that associates the metadata content with a particular broadcast, and a control portion that including a serial number enabling reassembly of content and an indication that extended information is to follow, i.e., additional content including the OS, AD, hyperlink and auxiliary data inputs is to be provided (Fig. 20B, para. [0088]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster, Kulas and Levy to allow for the header of Kulas to include a tag address that uniquely identifies each tag. This would have produced predictable and desirable results, in that it would allow for the additional content to be sent in a manner well-known in the art at the time of the invention; i.e. by using well-known transport protocols containing the information necessary to properly deliver and process the additional content.


Claims 30, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuster (Pub. No.: US 2012/0315014) in view of Kulas (Pub. No.: US 2009/0092374) and Levy et al. (Pub. No.: US 2002/0162118), and further in view of Pasquale et al. (Pub. No.: US 2007/0169155).
Regarding claim 30, the combination of Shuster, Kulas and Levy discloses the device of claim 21, but does not explicitly disclose wherein the processor executable code upon execution by the processor configures the processor to, upon receiving the one or more tags, to: collect one or more filter parameters associated with the received tags; transmit a request to the tag server, the request comprising the one or more filter parameters; and receive further additional tags associated with another content different than the content. However, in analogous art, Pasquale discloses that “[s]mart tags may be filtered by a device associated with an STB (or other display device) in a viewer specific way to enable receiving a targeted subset of all the tags present in a video stream. Due to these filters which may be set by the viewer or the content provider, the viewer may receive only the types of smart tags expected, requested, or otherwise allowed. Tags interacting with particular viewers may have associated rules that are tailored to so the tags deliver specially targeted information (para. [0041]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster, Kulas and Levy to allow for the processor to be configured, upon receiving the one or more tags, to collect one or more filter parameters associated with the received tags, transmit a request to the tag server, the request comprising the one or more filter parameters, and receive further additional tags associated with another content different than the content. This would have produced predictable and desirable results, in that it would allow for users to be able to customize the type of information they received, which could increase user satisfaction with the system.
Regarding claim 40, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 31, but does not explicitly disclose further comprising program code for, upon receiving the one or more tags, collecting one or more filter parameters associated with the received tags, transmitting a request to the tag server, the request comprising the one or more filter parameters; and receiving further additional tags associated with another content different than the content that is being received by the electronic device. However, in analogous art, Pasquale discloses that “[s]mart tags may be 
Regarding claim 41, the combination of Shuster, Kulas and Levy discloses the device of claim 21, but does not explicitly disclose wherein the request to a tag server includes one or more filtering parameters, and the one or more tags are received based on the one or more filtering parameters. However, in analogous art, Pasquale discloses that “[s]mart tags may be filtered by a device associated with an STB (or other display device) in a viewer specific way to enable receiving a targeted subset of all the tags present in a video stream. Due to these filters which may be set by the viewer or the content provider, the viewer may receive only the types of smart tags expected, requested, or otherwise allowed. Tags interacting with particular viewers may have associated rules that are tailored to so the tags deliver specially targeted information (para. [0041]),” wherein “some users or user-groups may request or deny type or classes or .


Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on pages 8-9:
The Office Action contends that the specification of the priority application 12/828,706 (the "'706 Application") fails to adequately support the features of the pending claims in compliance with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112. Office Action, pp. 2-3. In particular, the Office contends: 
The claims of the instant application require elements concerning both 
limited to different, separate embodiments. For example, para. 
[0005]-[0030] of 13/828,706 disclose a plurality of embodiments, but none of 
these embodiments include both fingerprints and watermarks. 
Id. at 3. 
Applicant respectfully disagrees. While the priority date does not appear to be a deciding factor in the current claim rejections', Applicant respectfully submits that, contrary to the Office Action's assertions, numerous sections of the '706 Application support the use of both fingerprinting and watermarking. For example, Figure 14 clearly illustrates an information extraction component 1422 that includes both a watermark extractor 1412 and a fingerprint computation component 1414, and the associated description explains that the "information extraction component 1422 can additionally, or alternatively [to the watermark extractor 1412], include a fingerprint computation component 1414." Paragraph [0130] of US 2014/0074855, which is the published '706 Application. 


Examiner’s response:
Just because the ‘706 specification discloses a component that may be able to carry out the currently claimed invention in the instant case, this does not mean that the ‘706 specification provides support for the currently claimed invention in the instant case. That is, the “information extraction component 1422 that includes both a watermark extractor 1412 and a fingerprint computation component 1414” would be able to process both fingerprints and watermarks. However, there is no discussion anywhere in the specification that discloses a system or method in which fingerprints are used to obtain a time code, while also watermarks are used to automatically provide presentations upon their extraction. Because of this, Examiner is not convinced that Applicant had possession of the currently claimed invention at the original time of filing of the parent case.


Regarding Applicant’s arguments on pages 9-11:
Applicant respectfully disagrees with the rejections, and therefore traverses these rejections because at least: 
(1) Kulas fails to teach or suggest transmitting a request to a tag server for acquiring one or more tags based on the content identification information and the time code obtained based on the fingerprint, 
(2) it would not have been obvious to combine Shuster and Kulas, and 
(3) it would not have been obvious to combine Levy with Shuster and Kulas.
1. Kulas fails to teach or suggest transmitting a request for acquiring tags based on the content identification information and the time code obtained based on the fingerprint. 
In rejecting the pending claims, the Office Action asserts that Shuster purportedly describes obtaining content identification information and a time code value associated with the at least a portion of the first segment of the content using computed fingerprints (Office Action at 
Applicant respectfully disagrees. The cited sections of Kulas do not teach or suggest (a) the claimed time code (b) that is obtained based on the fingerprints, and (c) that is used for transmission of a request to a tag server. Specifically, par. [0029] and Figure 12 of Kulas that are cited by the Office Action, describe, at best, obtaining a single file-based identification for the entire video (e.g., through a header file, etc.) prior to playback of the content, which is sent to obtain a tag dataset for the entire video content. This is evident from the below highlighted excerpts from par. [0029] that explicitly describe the file ID used to is obtain the tags.
Paragraph [0030] of Kula similarly describes a variation of this method that still uses an ID value for obtaining the tags. However, there is nothing in Kulas that teaches or suggests obtaining a time code based on the fingerprint obtained from a segment of the content, or sending time codes along with the request to obtain tag information. 
Moreover, any suggestions that the "tags are ties to certain times in the programming," as stated in the Office Action (id. at p. 4, last line) cannot be construed a time code that is sent in a request to obtain tags, or that those time codes are obtained based on fingerprints computed for a first segment of the content. In fact, Kulas describes a static system in which the tag dataset is identified and provided to the control function at the outset of content selection, and the tags are then presented in synchronization with the content during all subsequent actions, such as when the content is moved forward and backward. See Kulas,  [0028]-[0029], [0035]. Therefore, there is no need, and in fact there is no description, for providing time codes as part of a request to obtain tags in Kulas.


Examiner’s response:
Applicant states that “[t]he cited sections of Kulas do not teach or suggest (a) the claimed time code (b) that is obtained based on the fingerprints, and (c) that is used for transmission of a request to a tag server.” In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
That is, responsive to (a), Kulas need not disclose the claimed time code, as Shuster has already done so. Shuster’s figure 2c, for example, discloses time codes, and Examiner cited as much in addressing the last limitation of claim 1. Responsive to (b), similarly, Kulas need not “transmit a request to a tag server for acquiring one or more tags based on the content identification information and the time code obtained based on the fingerprint (emphasis added).” All of these elements following “the” have been disclosed by Shuster; Shuster is deficient in that Shuster does not explicitly disclose the transmission of a request to a tag server to acquire a tag based on this information. This is where the teaching of Kulas is used to supplement the disclosure of Shuster, as Kulas discloses that an “ID value is then used by synchronize function 444 to generate request 446 to a system such as tag server 430 (para. [0029]).” Thus, one of ordinary skill in the art at the time of the invention would have found it obvious to modify Shuster using the teachings of Kulas such that not only an ID value, but also a timecode, could be sent to the server, in order to obtain more relevant tags. Thus, Applicant’s element (c) is also a moot point.


Regarding Applicant’s arguments on pages 11-13:
2. It would not have been obvious to combine Shuster and Kulas 
The Office Action provides the following rationale for combining Shuster and Kulas:

[0159]-[0161]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster to allow for the device to be configured to transmit a request to a tag server for acquiring one or more tags based on the content identification information and the time code obtained based on the fingerprint, and receive the one or more tags from the tag server, wherein the one or more tags are persistently associated with one or more segments of the content that span a plurality of temporal sections. This would have produced predictable and desirable results, in that it would allow for additional enhanced content, i.e. the tags as described by Kulas, to be presented to the users of the Shuster system, thus providing a more robust entertainment system that could increase user satisfaction with the system.


Applicant respectfully submits that it would not have been obvious to a person of ordinary skill in the art (POSITA) to combine Shuster and Kulas for several reasons:
A POSITA would have not found the combination advantageous 
Shuster's reference relates to bookmarking a location within a video content by acquiring a sample audio, computing a fingerprint, sending the fingerprint to a database, and obtaining ID and a time corresponding to the fingerprint from a server. Shuster at  [ [0026]-[0030]. Such a bookmark is used to allow the consumer of the content to return to the content at a later time and resume the viewing at the location of the bookmark. Id. at  1 [0012]-[0020]. 
Kulas, in contrast, describes a system for handling video tags, where such tags - received all at once for a given content in a tag dataset - can be displayed in synchronization with the content. Kulas at Abstract, ¶¶[0028]-[0029]. 
Notably, there are no teachings or suggestions in either Shuster or Kulas to indicate that fingerprints obtained from a segment of a content would be used to obtain tags, and more specifically, that a time code obtained based on a fingerprint associated with a first segment is transmitted as part of a request to acquire such tags. In fact, as noted above, Kulas described using a file ID to obtain the tag dataset all at once, so a POSITA would have neither found any need to transmit a time code as part the request for the tag dataset, nor would have benefitted from expending additional computational resources to compute fingerprints and to obtain such time codes. 
(B) The Office Action's stated rationale is conclusory 
The Office Action's rationale for combining Shuster and Kulas is as follows:
Applicant respectfully disagrees with the Office because the stated reason, at best, 
provides a conclusory and generalized statement that fails to explain why a POSITA would have found using the specific time codes obtained based on fingerprints for obtaining tags obvious. In particular, the Office Action fails to articulate what makes this combination predictable despite Kulas' lack of description, or need for, time codes, and/or how the use of fingerprint-based time codes makes the entertainment system more robust. 
(C) The Office Action fails to explain how a POSITA would have modified Shuster and Kulas 
The Office Action fails to provide adequate explanation as to how a POSITA would have modified the video bookmarking system of Shuster and the tag system of Kulas in purportedly rendering the pending claims obvious. In particular, Kulas includes very specific components - for example, the components illustrated in Figure 12 - while Shuster describes a different type of a system - e.g., as illustrated in Figure 3. It is unclear how the purported combination would have taken place and which components would have been added or removed, or which communication protocols would have been modified and how. 
Accordingly, a prima facie case of obviousness has not been established.


Examiner’s response:
Applicant states that “[n]otably, there are no teachings or suggestions in either Shuster or Kulas to indicate that fingerprints obtained from a segment of a content would be used to obtain In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On a very high level, and to oversimplify for the sake of clarity, Shuster discloses the concept of obtaining fingerprints from content, and Kulas discloses obtaining tags. It is thus the combination of the two references that discloses the limitation in question. Therefore, it is spurious to note or to argue that neither reference, by itself, discloses the entirety of this limitation. Examiner has never claimed or stated as much. It was Examiner’s position in the previous Office Action, and a position that Examiner is maintaining, that it is the combination of Shuster and Kulas which discloses the limitation in question.
Thus, in response to (A), Examiner maintains that a POSITA would have found the combination advantageous. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, again returning to a high level simplification, Kulas discloses obtaining tags that relate to an entire program, and thus were the ID of Kulas modified to include 
This rationale also covers Applicant’s points (B) and (C), as Examiner is explaining why such a combination would have been obvious to a POSITA. Examiner disagrees that the stated rationale is conclusory, and also disagrees that the Office has failed to explain how a POSITA would have modified Shuster and Kulas. Again, the benefits of the Shuster reference are being able to use available information to determine a timecode for a piece of content, even if timecodes were not provided with said piece of content. Thus, these benefits could enhance the Kulas reference, by allowing for timing information to be sent with a request for tags, even in the circumstance where no timecodes were explicitly provided with content. Thus, the combination of Shuster and Kulas allows for a system in which the benefits of both Shuster and Kulas are utilized, which would be an improvement over either of the references individually. Therefore, Examiner maintains that the combination is valid.


Regarding Applicant’s arguments on pages 13-14:
(3) It would not have been obvious to combine Levy with Shuster and Kulas 
The Office Action is further relying on Levy to assert that this reference describes the features of the pending claims directed to extracting watermarks that include identifier and timing information, and to automatically providing one or more presentations upon extraction of the watermark message including the identifier and the timing information. Office Action at pp. 5-6. In asserting that it would have been obvious to combine Levy with Shuster and Kulas, the Office provides the following rationale:
displaying the pizza shop’s website is providing a presentation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster and Kulas to allow for a watermark extractor configured to extract one or more messages from the content, the watermark extractor implemented at least partially in hardware, wherein the device is configured to extract a watermark message from the content, the watermark message including identifier and timing information, and automatically provide one or more presentations upon extraction of the watermark message including the identifier and timing information. This would 
Id. at 6 (annotated by Applicant). 
The above rationale suffers from some of the same deficiencies discussed above in connection with the combination of Shuster and Kulas. 
In particular, the Office Action fails to explain what makes this combination predicable and/or fails to provide any details as to how a POSITA would have modified the Shuster-Kulas combination to incorporate the operations of Levy. 
Further, as explained above, the primary reference, Shuster, is concerned with placing bookmarks in a video content, so the user can resume viewing the content at a future time from where it was left off. Therefore, it is unclear as to why a POSITA would have found it beneficial or useful to combine Shuster and Kulas to extract watermarks or to receive further websites, especially considering that the user of Shuster would be presumably leaving the room and would not be viewing the content until potentially a long time in the future (see Shuster at  ¶[0020]). 
For at least the above reasons, independent claims 21 and 31 are patentable.

Examiner’s response:
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The benefits of the Levy reference are extracting watermarks in order to give users a shortcut to get to relevant supplemental information related to the content they are watching. Thus, these benefits could enhance the Shuster Kulas combination, by providing a more robust entertainment system, as stated in the previous Office Action. Thus, the addition of Levy to the combination of Shuster and Kulas allows for a system in which the benefits of all references are 
Further, Applicant states that “it is unclear as to why a POSITA would have found it beneficial or useful to combine Shuster and Kulas to extract watermarks or to receive further websites, especially considering that the user of Shuster would be presumably leaving the room and would not be viewing the content until potentially a long time in the future.” On this point, Examiner would state that, even allowing for Applicant’s hypothetical scenario, said user could extract watermarks and receive further websites upon their return to watching the programming. That is, the claim language is not so specific as to require any sort of time frame. Therefore, Examiner maintains the rejection.


Conclusion
Claims 21-41 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 12, 2021